                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


  ANN LEDFORD, individually and as next                      )
  friend and mother of Johnathan Binkley, deceased.          )
                                                             )
                Plaintiff,                                   )
                                                             )
  v.                                                         )      Case No. 3:20-CV-325
                                                             )
  KNOX COUNTY, TENNESSEE: KNOX COUNTY                        )
  SHERIFF’S OFFICE; KNOX COUNTY SHERIFF                      )
  TOM SPANGLER, individually and in his official             )
  capacity; JAMES BRADSHAW, COREY CAMPBELL,                  )
  PAUL BURNETT, CLAY HARRELL, ZACH DOSS,                     )
  CHADWICH SHANE MAY, GAVIN BALES,                           )
  CHRISTIAN GOMEZ, NATHAN STACHEY,                           )
  DENNIS SOSVILLE, DUSTIN FARMER, DENIFE                     )
  JONES, BRADLEY FINLEY, JOSHUA BOWERS,                      )
  AND JOH DOES I-X, individually and in their                )
  official capacities,                                       )
                                                             )
                Defendants.                                  )



                                  NOTICE OF APPEARANCE

         Comes now David S. Wigler, Deputy Law Director in the Knox County Law Director’s

  Office, and enters an appearance in the above-styled case for Knox County, Tennessee and all

  individual defendants who have been identified by name and served with process.

         Respectfully submitted this the 4th day of August, 2020.


                                                      /s/ David S. Wigler
                                                      DAVID S. WIGLER (BPR # 014525)
                                                      Deputy Knox County Law Director
                                                      400 Main Street, Suite 612
                                                      Knoxville, TN 37902
                                                      (865) 215-2327




Case 3:20-cv-00325-DCLC-HBG Document 27 Filed 08/04/20 Page 1 of 2 PageID #: 181
                                   CERTIFICATE OF SERVICE

                   I certify that on the date above written a copy of the foregoing document was filed
  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
  to all parties indicated on the electronic filing receipt. All other parties will be served by regular
  U.S. mail. Parties may access this filing through the Court’s electronic filing system.


                                                         s/David S. Wigler
                                                         DAVID S. WIGLER




Case 3:20-cv-00325-DCLC-HBG Document 27 Filed 08/04/20 Page 2 of 2 PageID #: 182
